This was an application to this court for a writ of habeascorpus for the purpose of discharge on bail.
It appears from the petition that upon a preliminary examination before Isaac O. Lewis, justice of the peace, *Page 303 
of Madill, the petitioner, W.G. Cox, was held to the district court of Marshall county to answer upon a charge that he did kill and murder Marion Cox, his son; that he made application for bail before Jesse M. Hatchett, judge of the district court of Marshall county, at chambers, and the said judge refused to allow bail. It is further averred that petitioner is not guilty of said charge. Attached to said petition is the deposition of the petitioner, wherein he states that in a gun fight with another son, Oliver Cox, the said Oliver Cox fired the fatal shot.
Without entering into a discussion of the evidence, we deem it sufficient to say that upon a careful consideration of the same, we are of opinion that petitioner is not entitled to be admitted to bail as a matter of legal right.
It is therefore considered and adjudged that the writ be denied, and bail refused.